Case 1:20-cv-21553-MGC Document 293-4 Entered on FLSD Docket 08/18/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

PATRICK GAYLE, et al., Case No. 20cv21553
Petitioners,
V.

MICHAEL W. MEADE,
Field Office Director, Miami Field Office,
U.S. Immigration and Customs Enforcement, et al.,

Respondents.

DECLARATION SUPERVISORY DETENTION AND DEPORTATION OFFICER
SABY IL. SANTIAGO

I, Saby I. Santiago, hereby declare:

1. lam a Supervisory Detention and Deportation Officer for Enforcement and Removal
Operations (ERO), Immigration and Customs Enforcement (ICE), U.S. Department of
Homeland Security, (DHS). I am assigned to Detained Case Management at the Broward
Transitional Center (BTC) in Pompano Beach, Florida. I have been employed by ICE
since 2009.

2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry, and
information obtained from various records, systems, databases, other DHS employees,
employees of DHS contract facilities, and information portals maintained and relied upon
by DHS in the regular course of business.

3. lam familiar with the case of Sirvanildo Bibiano Soares (Petitioner). Petitioner is native
and citizen of Brazil. He entered the United States at an unknown place, date, and time.

4. On January 6, 2020, the Florida Highway Patrol (FHP) arrested Petitioner in Key Largo,
Florida during a traffic stop. FHP contacted Border Patrol seeking assistance in
identifying Petitioner, and DHS lodged a detainer with the Monroe County jail where
Petitioner was detained.

5. On March 5, 2020, Petitioner was adjudicated guilty of driving under the influence and
operating a motor vehicle without a valid driver’s license in Stafe v. Soares, case no.

 
Case 1:20-cv-21553-MGC Document 293-4 Entered on FLSD Docket 08/18/2020 Page 2 of 2

20MM33AP (Monroe County, Fla.). The same day, Petitioner’s custody transferred to
ICE, and he was served with a Notice to Appear, placing him in removal proceedings and
charging him with inadmissibility under section 212(a)(6)(A)(i) of the Immigration and
Nationality Act (Act).

6. On or about April 23, 2020, Petitioner, through counsel, requested from ERO release on a
humanitarian parole. Since Petitioner was present in the United States without having been
admitted or paroled, he was ineligible for a parole and was only eligible for a custody
redetermination (bond).

7. Petitioner requested a custody redetermination hearing before an Immigration Judge. On
May 4, 2020, the Immigration Judge denied Petitioner’s request for release on bond.
Petitioner did not appeal the Immigration Judge’s decision to the Board of Immigration
Appeals.

8. On August 3, 2020, the Immigration Judge issued a written decision denying Petitioner’s
applications for relief from removal and ordered him removed to Brazil. Petitioner has 30
days from the date of the decision to appeal the removal order to the Board of Immigration
Appeals. As of today, the Board of Immigration Appeals does not reflect that Petitioner
has filed an appeal. He has until September 2, 2020 to file one. Until then, Petitioner is
subject to custody under section 23 6(a) of the Act. If Petitioner does not file an appeal by
September 2, 2020, the removal order is deemed final, where custody is mandated by
section 241 of the Act to process Petitioner for removal.

I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true and correct
based on information obtained from my review of Petitioner’s case, the electronic databases to

which I have access, and other individuals employed by ICE.

Dated: August 18, 2020. —

   
 

~ Santiago =

Supervisory Detention and Deportation Officer
Immigration Customs Enforcement
Enforcement Removal and Operations
Pompano Beach, Florida

 
